Order entered October 14, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00271-CR

                                JAMES ANTHONY KIRVIN, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 060407

                                            ORDER
        The Court REINSTATES the appeal.

        On September 18, 2015, we denied appellant’s second motion to extend time to file his

brief and ordered the trial court to make findings. On October 13, 2015, we received appellant’s

brief, together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the September 18, 2015 order to the extent it requires findings.

        We GRANT the October 13, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE